       Case 2:19-cv-00209-TC-PMW Document 23 Filed 12/26/19 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF UTAH


                                                            ORDER GRANTING MOTION TO
KEITH F. BELL, PH.D.,                                         WITHDRAW AS COUNSEL
          Plaintiff,

v.                                                     Case No. 2:19-cv-00209-TC-PMW


GRANITE SCHOOL DISTRICT,
                                                       District Judge Tena Campbell

          Defendants.                                  Chief Magistrate Judge Paul M. Warner

          The court, having reviewed the Motion for Leave to Withdraw as Counsel filed by Julianne

P. Blanch and Grace Pusavat and the law firm of Parsons Behle and Latimer, C. Ashley Callahan

from the Law Offices of C. Ashley Callan, and Joshua G. Jones of the Law Offices of Joshua G.

Jones (collectively, “Counsel”), and good cause appearing for such motion, hereby GRANTS the

motion.

          IT IS HEREBY ORDERED that:

          1.      Counsel may withdraw, and is hereby removed as counsel for Keith F. Bell,

(“Plaintiff”);

          2.      Unless a Notice of Substitution of Counsel has been filed, within twenty-one (21)

days after entry of the order, or within the time otherwise required by the court, the unrepresented

party shall file a notice of appearance;

          3.      The present action with regard to Defendants shall be stayed until Plaintiff files its

response to Defendant’s Motion for Partial Summary Judgement, or thirty (30) days after the

appearance of the Notice of Substitution of Counsel, whichever occurs first.
       Case 2:19-cv-00209-TC-PMW Document 23 Filed 12/26/19 Page 2 of 2




       4.       A party who fails to file such a Notice of Substitution of Counsel or Notice of

Appearance may be subject to sanction pursuant to Federal Rule of Civil Procedure 16(f)(1),

including but not limited to dismissal or default judgment.

       IT IS SO ORDERED.

       DATED this 26th day of December, 2019.

                                                       BY THE COURT:

                                                       _________________________________
                                                       Paul M. Warner
                                                       Chief United States Magistrate Judge
